Citation Nr: 1727006	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the service-connected myositis ossificans of the right heel prior to March 17, 2016.

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected myositis ossificans of the right heel since March 17, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for myositis ossificans of the right heel effective from May 27, 2010, and assigned an initial rating of zero percent.  In a May 2016 rating decision, the RO assigned a 10 percent disability rating for the service-connected myositis ossificans of the right heel, effective March 17, 2016.


FINDINGS OF FACT

1.  Prior to March 17, 2016, the evidence reflect symptomatology of myositis ossificans of the right heel that more nearly approximates moderate foot impairment.

2.  At no time during the appeal period has the Veteran's service-connected myositis ossificans of the right heel approximated greater than moderate foot impairment.


CONCLUSIONS OF LAW

1.  For the period of the claim prior to March 17, 2016, the criteria for a 10 percent rating for the service-connected myositis ossificans of the right heel have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.59, 4.71a, Diagnostic Codes 5283, 5284 (2016).

2.  Throughout the entire period on appeal, the criteria for a disability rating in excess of 10 percent for the service-connected myositis ossificans of the right heel have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.59, 4.71a, Diagnostic Codes 5283, 5284 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify     was satisfied by letter in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.      The Veteran's service treatment records, post-service treatment records, and VA examination reports are of record.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As is the case here, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of   the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional     disability due to pain.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's service-connected myositis ossificans of the right heel has been rated by the RO analogous to Diagnostic Code 5283, which covers malunion or nonunion of tarsal or metatarsal bones.  However, myositis ossificans of the right heel or calcification of the Achilles tendon are not listed as specific disabilities under the VA's Rating Schedule.  Where VA's Rating Schedule does not list the specific disability being rated, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous.  38 C.F.R.          § 4.20.  

Although the RO used Diagnostic Code 5283 to rate the Veteran's right heel/Achilles tendon disability, the Board finds that rating her disability analogous to Diagnostic Code 5284 for other foot injury seems more consistent with her complaints.  In this regard, Diagnostic Code 5283 involves malunion or nonunion in the bones of the foot.  The Veteran's disability involves the heel and Achilles tendon.  She has reported right  heel pain, weakness and fatigue; there is no objective evidence showing malunion or nonunion of the tarsal or metatarsal bones or impairment of such bones associated with her disability.  The Board is free to change the diagnostic code used when appropriate and the reason behind the change is explained.  See Butts v. Brown, 
5 Vet. App. 532, 538   (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625   (1992) (any change in a diagnostic code by VA must be specifically explained).  Accordingly, the Board finds Diagnostic Code 5284 is more appropriate for the Veteran under the Rating Schedule.  In any event, both Codes use the same criteria.

Under Diagnostic Code 5284, disability evaluations of 10, 20, and 30 percent are assignable, which is moderate, moderately severe, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  An evaluation of 40 percent disabling is warranted for actual loss of use of the foot.  Id.

Descriptive words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.    38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically     on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is seeking a higher initial rating for her service-connected myositis ossificans of the right heel, which is rated as noncompensably disabling prior to March 17, 2016 and 10 percent disabling thereafter.  Upon review of the record     the Board finds that an initial rating of 10 percent for the Veteran's service-connected myositis ossificans of the right heel is warranted since the award of service connection, but that the preponderance of the evidence is against a rating       in excess of 10 percent at any time during the course of the claim.

By way of history, service treatment records noted the Veteran complaining of a painful right Achilles tendon.  Post-service, she complained of a lump on the back of the right foot in 1995.  The heel mass was thought to be a calcium deposit on the Achilles tendon.

Upon VA contract examination in August 2010, the Veteran reported moderate     pain and swelling from her right Achilles heel condition, which was elicited during walking, standing, or driving and alleviated by rest and walking on the outside of her foot.  She also reported increased pain due to prolonged standing and driving and denied any recent treatment or use of ambulatory devices for her foot     condition at the time of the examination.  The Veteran reported an unlimited     ability to walk and an ability to stand for only 15-30 minutes.  She stated her      current foot symptoms were pain, weakness, and fatigability; while walking,         she stated her current foot symptoms were the same as above and also included a lack of endurance.  Physical examination revealed normal painless range of motion of the ankle and repetitions did not cause any limitations.  No objective evidence of painful motion, edema, instability, weakness, tenderness, or vascular changes of the right foot was found.  There was also no evidence of hammer toes, high arch, claw foot, flatfoot, or hallux valgus of the right foot.  X-rays revealed prominent new calcification at the posterior calcaneus, myositis ossificans of the right heel, with no evidence of arthritis.  The examiner diagnosed myositis ossificans of the right heel without instability and noted that the condition was mild.  Further, the examiner stated that the condition only had a mild effect on the Veteran's usual occupation and daily activities.

After review of the record for the period prior to March 17, 2016, and resolving     all doubt in the Veteran's favor, the Board finds her symptomatology more nearly approximates moderate foot disability.  Although the 2010 VA examiner classified her disability as mild, the Veteran reported moderate pain and swelling from her right Achilles heel condition, which was elicited during walking, standing, or driving.  She also reported increased pain due to prolonged standing and driving. She reported an ability to stand for only 15-30 minutes.  She stated her current    foot symptoms were pain, weakness, and fatigability.  VA treatment records noted complaints of foot pain.  In light of her credible reports of pain and some functional impairment, the Board finds a 10 percent rating is warranted since the grant of service connection.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).

However, an evaluation in excess of 10 percent is not warranted at any point during the period of the claim.  

The Veteran underwent a VA examination on March 17, 2016, during which           she reported experiencing flare-ups of pain, triggered several times per week by prolonged standing/weight-bearing activities.  She further stated that increased pain symptoms persist for several hours after removing her shoes and rest/elevation and that she is no longer able to wear boots due to her service-connected condition.  The Veteran noted that she treats her flare-ups with rest, elevation and use of over-the-counter medications; while she has been offered surgery for her condition, she has avoided pursuing it.  Moreover, she stated that when her condition is acting up, she alters her gait to walk on the lateral aspect of the foot to reduce pain symptoms.  In addition, the Veteran described having pain over the posterior heel into the ankle region along the Achilles tendon.  

Upon physical examination, no evidence of flatfoot, hammer toe, hallux valgus, claw foot, malunion or nonunion of tarsal or metatarsal bones were found.  As to the Veteran's chronic calcified Achilles tendonitis of the right heel, the examiner indicated that the severity was moderate and chronically compromised weight-bearing; however, the foot condition did not require arch supports, custom orthotic inserts, or shoe modifications.  The examiner commented that the Veteran presented with a palpable mass along the Achilles insertion at the posterior heel; smaller     mass lesions palpated approximately two inches above the heel along the Achilles tendon; and the Veteran has to off load weight bearing to the lateral aspect of the foot to reduce pain.  Additionally, the examiner stated that imaging studies did not reveal arthritis and the Veteran noted not using any assistive devices.  Furthermore, the examiner noted excess fatigability; pain on weight-bearing and on non weight-bearing; deformity; disturbance of locomotion; and interference with standing.  As to functional loss, the examiner noted that the Veteran reported pain, weakness, and fatigability of the joint that could significantly limit the functional ability during flare-ups of with repetitive use over time.  Noting the Veteran's report of decreased range of motion due to her pain, the examiner stated that there was likely additional limitation with change in the baseline range of motion due to "pain on use or during flare-ups."  However, the examiner stated it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-
ups since the Veteran was not being examiner during a flare-up. As to the functional impact of the Veteran's condition, the examiner explained that the Veteran's occupation requires her to stand for 8-9 hours per day which increases her      symptoms.



The Board notes that the Veteran also received VA treatment for right heel pain during the course of the appeal; the findings on those visits are consistent with the findings on VA examinations noted above.  

The Board finds that an evaluation in excess of 10 percent for the Veteran's myositis ossificans of the right heel is not warranted at any time during the course of the appeal.  In this regard, the August 2010 and March 2016 VA examiners specifically found that the disability was no more than mild or moderate, respectively.  Indeed, the Veteran even described her severity as moderate during the August 2010 examination.  Moreover, the 2016 examination indicates the Veteran's job requires standing for 8 to 9 hours a day, but there is no indication that she is unable to perform such activity.  Accordingly, the Board finds that the Veteran's myositis ossificans of the right heel does not reflect symptomatology that more nearly approximates a moderately-severe injury of the right foot, and a rating in excess of 10 percent is not warranted at any time during the period on appeal.  

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence demonstrates that a 10 percent rating, but no higher, is warranted for the myositis ossificans of the right heel throughout the entire period on appeal.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected myositis ossificans of the right heel a rating in excess of 10 percent throughout the entire period on appeal, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.



ORDER
	
For the period of the claim prior to March 17, 2016, a rating of 10 percent for myositis ossificans of the right heel is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent for myositis ossificans of the right heel is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


